Citation Nr: 0203297	
Decision Date: 04/11/02    Archive Date: 04/18/02

DOCKET NO.  95-19 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Dallas, 
Texas


THE ISSUE

Entitlement to payment of hospitalization charges from 
January 4 through January 9, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel






INTRODUCTION

The appellant had active duty from January 1991 to August 
1994.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a decision of the Dallas, 
Texas,  Department of Veterans Affairs (VA) Medical Center 
(MC). 


FINDING OF FACT

The appellant's treatment at a non-VA medical facility for 
the period from January 4 through January 9, 1997 was for 
non-emergency medical treatment.


CONCLUSION OF LAW

The criteria for reimbursement or payment by VA of the cost 
of unauthorized private medical services rendered from 
January 4, 1997, to January 9, 1997, have not been met. 38 
U.S.C.A. § 1728 (West 1991); 38 C.F.R. § 17.120 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The record reflects that on December 29, 1996, the appellant 
was involved in an automobile accident and was taken to the 
emergency room at a non-VA medical center, the East Texas 
Medical Center, Tyler, Texas.  He was found to have several 
injuries of the abdominal region and an injury of the right 
talus.  As to the former, the appellant underwent an 
exploratory laparotomy, which revealed a torn small bowel 
mesentery, a torn colon mesentery and transected colon.  
Hospital billing records show that he was kept in the 
intensive care unit for six days.

The appellant sought reimbursement for the expenses incurred 
at the private medical facility.  By decision dated in 
November 1998, the claim was in part approved for the amount 
of $11,680.05, representative of emergency services rendered 
from December 29, 1996 to January 3, 1997.  Reimbursement of 
the amount of $9,344.84 was denied as its invoicing was found 
to have been generated as a result of non-emergency treatment 
from January 4, 1997 to January 9, 1997.  

In due course of development of the appeal, the RO caused the 
appellant's claims folder and medical records to be reviewed 
by J.R.B., M.D., Chief of Administrative Medicine of the VA 
North Texas Health Care System, and J.J.L., M.D., Staff 
Physician at the Dallas VA Medical Center.  In substance, 
these physicians noted that medical records indicated that by 
January 3, 1997, the appellant was stable and could have been 
transferred to a VA medical facility.


Relevant Law and Analysis

In order for a veteran to be entitled to reimbursement or 
payment for medical expenses incurred without prior 
authorization from VA, three criteria must be met. First, the 
treatment received must be for an adjudicated service-
connected disability or a nonservice-connected disability 
associated with and held to be aggravating an adjudicated 
service-connected disability, or the veteran must have been 
totally and permanently disabled due to a service-connected 
disability. Second, the care and services not previously 
authorized must be shown to have been rendered in a medical 
emergency of such nature that delay would have been hazardous 
to the veteran's life or health. Third, VA or other federal 
facilities must not have been feasibly available, and an 
attempt to use them beforehand or to obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused. 38 U.S.C.A. 
§ 1728(a) (West 1991); 38 C.F.R. § 17.120 (2001). 

Failure to satisfy any of the three criteria listed above 
precludes VA from paying unauthorized medical expenses 
incurred at a private facility. Hayes v. Brown, 6 Vet. App. 
66, 69 (1993).

It should also be noted that on November 30, 1999, the 
President signed the "Veterans Millennium Health Care and 
Benefits Act" into law as Public Law 106-117 (Codified at 38 
U.S.C.A. § 1725 (West Supp. 2001)). Section 111 of this law 
authorizes the Secretary to reimburse for the reasonable 
value of emergency treatment furnished in a non-Department 
facility those veterans who are active Department health-care 
participants (enrolled in the annual patient enrollment 
system and recipients of Department hospital, nursing home, 
or domiciliary care under such system within the last 24-
month period) and who are personally liable for such 
treatment. However, this section of Public Law 106-117 became 
effective 180 days after the date of the enactment of the 
law, or in May 2000.  Because the treatment under 
consideration in this case occurred in January 1997, the law 
is inapplicable.

In his substantive appeal, the appellant argues that at some 
point during his hospitalization, the private medical care 
facility contacted unknown parties at VA and were informed 
that the appellant could not be transferred because his 
status as a veteran was not confirmed.  By the time the 
appellant's status was confirmed, he argues, he was 
discharged from the hospital and returned to home.  However, 
the critical inquiry in this matter is whether, beginning on 
January 4, 1997, the appellant was receiving emergency 
medical treatment within the scope of applicable regulation.  
Based on the reports of the qualified medical officials, who 
reviewed the treatment reports, the appellant was plainly 
not.  Furthermore, the appellant does not contend that the 
treatment after January 3, 1997, was emergency care.  

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 ("VCAA") was made law.  VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  In 
part, the VCAA specifically provides that VA is required to 
make reasonable efforts to obtain relevant governmental and 
private records that the claimant adequately identifies to VA 
and authorizes VA to obtain.  The VCAA further provides that 
the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A (West Supp 2001).  Regulations have been 
implemented in support of the VCAA.  66 Fed. Reg. 45,620 
(August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  

The appellant in this matter has plainly been apprised of the 
evidence necessary to substantiate his claim.  However, 
review of the record reveals that such evidence has not been 
obtained and is not likely existent.  As is discussed above, 
the record clearly shows that on January 3, 1997, the 
appellant was found by competent medical professionals to be 
in non-critical status and he was moved to a regular ward 
hospital.  Because there is no reasonable possibilty that 
further assistance to the veteran will aid in substantiating 
the claim, further development under the provisions of VCAA 
is not warranted.    

ORDER

The appeal is denied.



		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

